Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20050266570 (hereinafter “Carey”).
	As to claim 1, Carey discloses
a method comprising:
receiving, by a controller (see “automated” analyzer in abstract, and paras. 0003-0016, 0204, 0316, 0318, 0320) of an analyzer, a selection of a component to be analyzed ;
bringing a carrier and a complex that includes the component into contact with each other in a reaction container (paras. 0192 and 0331), to form the complex on the carrier, wherein the carrier is a solid-phase particle (see for example paramagnetic particles in para. 0331), wherein the reaction container has a closed bottom and a single upper opening (see cuvette in para. 0331; see also cuvette 40 in figures 4-8, and para. 0194);
automatically selecting, by the controller, a washing process from a plurality of available washing processes in accordance with the component to be analyzed (paras. 0193, 0244, 0245, 0331); and 
analyzing the component, by performing the washing process selected in accordance with the component to be analyzed (see for example, para. 0251 disclosing a detector, and see para. 0331 disclosing washing and detecting),
wherein the washing process includes
magnetically collecting the complex in the reaction container (para. 0245);
supplying a washing liquid [e.g., deionizing water] to the reaction container to be used in the washing process (para. 0245); 
and removing the washing liquid from the reaction container after magnetically collecting the complex [see para. 0245 disclosing washing by magnetic separation and aspiration].

To further elaborate on the limitations of automatically selecting, by the controller, a washing
process from a plurality of available washing processes in accordance with the component to be analyzed, these limitations are understood to be disclosed by Carey as follows.
Carey discloses in paragraph 0193 that “[d]eionized water is used for a system backing fluid and for many of the washing steps for typical assay protocols which are stored in a removable reservoir 30”.
Carey also discloses in paragraph 0244 that “[d]eionized water is utilized as the wash solution in the preferred embodiment”.
Carey further discloses in paragraph 0245 that “[o]ne or two washes may be performed, based upon the specific assay, yielding non-specific binding of less than 0.1%.” 
Thus Carey discloses options of one or two washes [which are equivalent to two washing processes]. 
As to claim 21, Carey discloses that a second wash may be used (para. 0245), which is equivalent to a washing process a second time. Regarding agitation, this occurs inherently in dispensing the washing liquid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050266570 (hereinafter “Carey”).
Carey, discussed above, is silent as to where in the cuvette the paramagnetic particles are collected, and thus is silent as to magnetically collecting the complex of paramagnetic particles on a side face of the container. 
However, if a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. Magnetically collecting the paramagnetic particles in any various location in the cuvette, as desired in during the magnetic separation and aspiration (para. 024), yields a predictable result of achieving the same result of washing and separating, and thus would have been obvious to one skilled in the art to provide such elements.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050266570 (hereinafter “Carey”) in view of US 20150168427 (hereinafter “Sacks”).
	Carey, discussed above, is silent as to setting lipoprotein as the claimed component, wherein the analysis method further includes forming the complex that includes: lipoprotein having tagged cholesterol incorporated therein; and an antibody that binds to the lipoprotein.
	However, Carey does not limit the invention to any particular assay, but rather suggests that various assays and assay formats can be used (see for example para. 0192).
	Moreover, Sacks discloses in paragraph 0020 detection and quantitation of an analyte that is comprised of a lipoprotein, for example, a cholesterol, which is of interest to a researcher or clinician, for example, for research or diagnostic purposes, such as a disease or condition. Sacks discloses a  diagnostic assay that comprises the detection of a molecule comprised in a lipoprotein particle, the presence, absence, or quantity of which in a blood or serum sample obtained from a subject is indicative of the presence, absence, or state of a disease, such as cardiovascular disease in the subject, or of the subject being at an elevated risk of developing a disease, for example, cardiovascular disease, as compared to a control subject.  e.g., as compared to an average subject or as compared 
to an age-matched and sex-matched healthy subject. 
 	Sacks further discloses in paragraph 0028 the use of a detection agent which comprises a binding agent that specifically binds a target molecule, for example, an apolipoprotein, and a detectable label.  “The binding agent can be conjugated to the detectable label by any method known to 
those of skill in the art.  Conjugation of binding agent and detectable label can be effected before or after a sample is contacted with the binding agent.  In embodiments, where an ELISA detection step is performed, exemplary useful detection agents include, but are not limited to, antibodies and antibody 
fragments that are conjugated to an enzyme catalyzing a reaction producing an ELISA-appropriate emission of light, for example, a horseradish peroxidase or a luciferase.  Exemplary detection agents are provided herein and additional detection agents will be apparent to those of skill in the art.  The disclosure is not limited in this respect.” Paragraph 0028.
	It would have been obvious to one skilled in the art to utilize in the Carey device antibodies and a detection agent for binding to the lipoprotein for detection of an analyte within the lipoprotein such as a cholesterol analyte, as suggested by Sacks, since Sacks teaches that such an analyte may be desirable for the determination of a condition or disease.
	
	

Claim 3, 5, 7, 9, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050266570 (hereinafter “Carey”), in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”).
Carey, discussed above, discloses that the system can be automated.
But it is not clear that Carey discloses a choice of rinse solution from a plurality of rinse solutions with at least one different liquid component. 
Examiner notes however that Carey discloses in paragraph 0193 that “[d]eionized water is used for a system backing fluid and for many of the washing steps for typical assay protocols which are stored in a removable reservoir 30”.
Carey also discloses in paragraph 0244 that “[d]eionized water is utilized as the wash solution in the preferred embodiment”.
Thus Carey suggests that various different washing liquid can be used depending on the reagents being used. 
However, it is not clear in Carey whether the system selects a washing liquid from a plurality of washing liquid, or whether selection is done by the user.
However, McCoy teaches in paragraph 0080 that the selection of appropriate wash conditions, wash buffers, etc. will vary based upon conditions such as probe, target molecule, etc., and can be determined by a person skilled in the art. McCoy also discloses that a computer can be used to implement aspects of the invention (para. 0096-0097).
Moreover, Jovanovich specifically teaches a system in which a rinse (i.e., wash) solution is selected from a variety of rinse solutions. Specifically, Jovanovich discloses a device for performing small scale reactions comprising a capillary cassette having a substrate and capillaries and an automated transfer device positioned to contact and move the capillary cassette. Paragraph 0033. A wash station includes a plurality of wash fluid for selection of wash fluid (para. 0042-0043). 
	As to claim 3, it would have been obvious to one skilled in the art that the Carey invention can be provided such that the rinse solution is selected from a plurality of rinse solutions, since McCoy and Jovanovich show examples of methods and devices for selecting from a plurality of rinse/wash solutions/buffers as may be determined by a person skilled in the art to be appropriate for the assay conditions such as probe or target molecule. 
	As to claim 5, the disclosure of McCoy and Jovanovich encompasses selecting a washing liquid that contains a predetermined washing liquid component in accordance with the component.
	As to claim 7, see paragraph 0246 of Carey disclosing a tube [equivalent to a channel] connected to a nozzle for delivering the washing liquid.
As to claims 9-10, given that McCoy and Jovanovich disclose examples of methods and devices for selecting from a plurality of rinse solutions (i.e., wash solutions/wash buffers) as may be determined by a person skilled in the art to be appropriate for the assay conditions such as probe or target molecule, it would have been obvious to one skilled in the art to automate the process, i.e., automate the selection of the rinse from a plurality of rinse as appropriate for the target (i.e., component to be analyzed) to be used. Moreover, as to claim 10, automating the process using a computer and computerized data appears to encompass the limitations of claim 10 regarding a measurement order in which a measurement item is set for each specimen.
As to claim 12, see for example Carey in paragraphs 0153, 0177, 0325, and 0331.
As to claim 14, see paragraph 0331 of Carey disclosing paramagnetic particles.


	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050266570 (hereinafter “Carey”), in view of US 20140228239 (hereinafter “McCoy”), and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 3 above, and further in view of US 20120208219 (hereinafter “Itoh”). 
 	Carey, discussed above, is silent as to selecting a washing liquid that does not contain any surfactant or that contains a surfactant at a concentration of less than 1.1 g/L that is in accordance with the component. 
Examiner notes however that Carey discloses in paragraph 0193 that “[d]eionized water is used for a system backing fluid and for many of the washing steps for typical assay protocols which are stored in a removable reservoir 30”.
Carey also discloses in paragraph 0244 that “[d]eionized water is utilized as the wash solution in the preferred embodiment”.
Thus Carey suggests that various different washing liquid can be used depending on the reagents being used. 
	Moreover, Itoh teaches a method for assaying cholesterol in ApoE-containing HDL. In paragraph 0061, Itoh specifically teaches that a surfactant having reactivity with apoE-containing HDL and apoE-deficient HDL can be used in both of the first step and the second step, wherein the surfactant 
concentration is preferably 0.05 g/l to 2.0 g/l and more preferably 0.1 g/l to 1.0 g/l in the first step, and it is preferably 0.15 g/l to 6.0 g/l and more preferably 0.3 g/l to 3.0 g/l in the second step. 
Paragraph 0061. 
 	When the surfactant having reactivity with apoE-containing HDL and apoE-deficient HDL is used in the second step, lipoproteins other than HDL, such as CM, VLDL, and LDL, may be erased in the first step, and assay specificity with apoE-containing HDL and/or apoE-deficient HDL cholesterol can 
be improved. Paragraph 0062. 
 	Examples of methods for erasing lipoproteins other than HDL include a method involving the use of catalase and a method involving the formation of colorless quinone.  In the absence of a surfactant that acts on HDL, cholesterol esterase and cholesterol oxidase are allowed to react with the test 
sample, and hydrogen peroxide derived from lipoproteins other than HDL is removed. Paragraph 0063.
 	Most of the cholesterol in the lipoproteins other than HDL is erased in the first step, and cholesterol in HDL or HDL subfractions in apoE-containing HDL and/or apoE-deficient HDL is specifically quantified through the reaction in the second step. Paragraph 0064.
 	The first step may be carried out in the absence of a surfactant that acts on HDL.  Thus, substantially no cholesterol in HDL undergoes reactions, cholesterol in other lipoproteins, such as LDL, VLDL, or CM, selectively undergoes reactions, and such cholesterol is selectively erased.  As a result, 
cholesterol in HDL or HDL subfractions in apoE-containing HDL and/or apoE-deficient HDL is selectively quantified in the subsequent second step. Paragraph 0065.
	The surfactant disclosed by Itoh, such as in paragraph 0061, meets the claimed limitations of claim 3. It would have been obvious to one skilled in the art to perform the Itoh assay in the Carey  device, for the benefit of assaying cholesterol as taught by Itoh, including the step of contacting the capture and analyte, selecting a washing process, i.e., the step of selecting a surfactant as taught by Itoh, and analyzing.


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050266570 (hereinafter “Carey”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 3 above, and further in view of US 20040002063 (hereinafter “Chan”).
	As to claims 6 and 8, neither Carey, nor McCoy, nor Jovanovich disclose that the predetermined washing liquid component is a salt (claim 6), nor a step of preparing a washing liquid, by mixing one liquid and another washing liquid from among a plurality of washing liquids (claim 8).
 	However, Chan discloses the following:
“Conventional detection assays usually necessitate the use of two or more fluid reagents in order to perform various steps of the assay protocol including, for example, resolubilizing a dried indicator reagent, diluting a biological test sample, blocking the membrane surface where the assay reaction takes place, facilitating transport of critical reagents and/or washing unbound reactants from the reaction zone.  Since each of these steps involves the mixing or preparation of different reactants, different formulations of liquid reagents are likely required due to differing pH, Ionic strength, additives, type and strength of buffer, temperature, etc. For example, the resolubilization process usually requires the use of a physiological buffer such as buffered saline or double distilled water, the blocking process uses a liquid reagent formulated with any number of animal serum albumins, gelatin or 
non-fat milk, and the washing and/or diluting process involves the use of a phosphate buffered saline containing different amounts of surfactant or detergent at neutral pH to remove any non-specific binding reactants.  Moreover, in order to ensure that the user performs each step of the assay 
correctly using the appropriate liquid reagent, the reagents themselves must be clearly labeled and readily distinguished from one another, so as to avoid any possible confusion and user error.” Paragraph 0117 (emphasis added).
 	Thus Chan teaches selecting a washing liquid from a plurality of kinds in which at least one washing liquid component contained therein [surfactants or saline] or proportions of the washing liquid components are different, as may be appropriate for the reagents or process of an assay, and thus performing such a selection in the assay of Stevens would have required ordinary skills in the art as would be desirable or appropriate for performing a particular assay, as taught by Chan. 
	As to claim 6, the phosphate buffered saline disclosed by Chan includes a salt. 
	As to claim 8, Chan discloses using different types and strengths of buffer and that, for example, a diluting process involves the use of a phosphate buffered saline containing different amounts of surfactant as may be necessary for the particular reagents being used (para. 0117). Thus Chan teaches mixing washing liquids from among a plurality of washing liquids (e.g., different types of buffers, or mixture of phosphate buffered saline with a surfactant or detergent, which is understood to be from any variety of known surfactant or detergent.)
	It would have been obvious to one of ordinary skills in the art to utilize washing liquids known in the art, such as that disclosed by Chan, as may be appropriate or necessary for the particular reagents being used in the modified Carey invention.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050266570 (hereinafter “Carey”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 1 above, and further in view of US 20050209137 (hereinafter “Gertler”).
As to claim 15, Care is silent as to a first washing, labeling, and performing a second washing, and measuring a signal based on the labeled substance after the second washing.
However, these steps of capturing, washing, labeling, and washing again before detection of analyte are disclosed by Gertler, wherein detection label can be fluorescent or enzyme label (para. 0036). Gertler also teaches that the solid support may be magnetic particles (para. 0090). It would have been obvious to one skilled in the art to provide the steps disclosed by Gertler as discussed above in the modified Carey invention since Gertler teaches these specific steps as a specific technique for detection of analytes. The skilled artisan would have had reasonable expectation of success since Carey discloses that various assay formats can be used (para. 0192). 

Response to Arguments
	Applicant has amended claim 1 to recite that the reaction container has a closed bottom and a single upper opening, and asserts that Ozanich does not discloses these limitations.
	Ozanich is no longer relied upon in the above grounds for rejection due to the amendment. However, Carey discloses these newly added limitations, in combination with the other limitations of claim 1, as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1678